


109 HR 5968 IH: Veterans Community Health Enhancement

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5968
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for increased funding for veterans health care
		  for fiscal year 2007, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Community Health Enhancement
			 Act of 2006.
		2.Transfer of amounts to
			 veterans medical care from National Endowment for the Humanities
			(a)RequirementImmediately upon enactment of any law
			 making appropriations for fiscal year 2007 that appropriates or otherwise makes
			 available any funds for the National Endowment for the Humanities, the
			 Secretary of the Treasury shall (subject to subsection (b)) transfer to the
			 Medical Services appropriation account of the Department of
			 Veterans Affairs all amounts that are appropriated or otherwise made available
			 under that law for the National Endowment for the Humanities. Amounts so
			 transferred shall be merged with and shall be available for the same period as
			 the appropriation account to which transferred and shall be available only for
			 enhancement of services at community-based outpatient clinics.
			(b)Authority to
			 wind-up affairs of National Endowment for the HumanitiesThe Secretary of the Treasury may exempt
			 from the requirement of subsection (a), for a period not to exceed 60 days,
			 such amounts as the Secretary determines to be necessary to wind-up of the
			 affairs of the National Endowment for the Humanities, and amounts so exempted
			 shall be available, during such period, only for such purpose.
			3.Transfer of amounts to
			 veterans medical care from National Endowment for the Arts
			(a)RequirementImmediately upon enactment of any law
			 making appropriations for fiscal year 2007 that appropriates or otherwise makes
			 available any funds for the National Endowment for the Arts, the Secretary of
			 the Treasury shall (subject to subsection (b)) transfer to the Medical
			 Services appropriation account of the Department of Veterans Affairs
			 all amounts that are appropriated or otherwise made available under that law
			 for the National Endowment for the Arts. Amounts so transferred shall be merged
			 with and shall be available for the same period as the appropriation account to
			 which transferred and shall be available only for enhancement of services at
			 community-based outpatient clinics.
			(b)Authority to
			 wind-up affairs of National Endowment for the ArtsThe
			 Secretary of the Treasury may exempt from the requirement of subsection (a),
			 for a period not to exceed 60 days, such amounts as the Secretary determines to
			 be necessary to wind-up of the affairs of the National Endowment for the Arts,
			 and amounts so exempted shall be available, during such period, only for such
			 purpose.
			
